     Case 8:19-cv-01259-GJS Document 21 Filed 12/02/20 Page 1 of 1 Page ID #:902




1      \
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
9
10     MICHAEL STROM,                           )   No. 8:19-01259-GJS
                                                )
11
               Plaintiff,                       )   [PROPOSED] ORDER AWARDING
12                                              )   EQUAL ACCESS TO JUSTICE
13                    v.                        )   ACT ATTORNEY FEES AND
                                                )   COSTS
14     ANDREW SAUL,                             )
15     Commissioner of Social Security,         )
                                                )
16
               Defendant.                       )
17                                              )
18             Based upon the parties’ Stipulation for Award and Payment of Attorney
19     Fees:
20             IT IS ORDERED that the Commissioner shall pay attorney fees and
21     expenses the amount of FOUR THOUSAND TWO HUNDRED DOLLARS and
22     NO CENTS ($4,200.00), and costs under 28 U.S.C. § 1920 in the amount of
23     FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C. §§ 2412(d),
24     1920, subject to the terms of the above-referenced Stipulation.
25     DATED: December 2, 2020
26                                     _______________________________________
27                                     GAIL J. STANDISH
                                       UNITED STATES MAGISTRATE JUDGE
28



                                                1
